The opinion of the Court was drawn up by
Weston C. J.
The Bank of Cumberland was entitled to one day, to give notice to prior parties. Notice on Tuesday, the fifth day of July, would have been seasonable; but a delay until Wednesday, the sixth, cannot be excused. If parties prior to them had notified earlier than might have been in strictness required, it *456does not enlarge the time allowed by law to subsequent parties. Bayley, 271; Turner v. Leach, 4 B. & A. 454.
The effect and materiality of the alteration has been before decided. Farmer v. Band, 14 Maine R. 225. It was there held, that the waiver as it stands upon the note, apparently applies to and binds the defendant. It was sufficient for his purpose, to show that it was unauthorized. Unless therefore the proof was changed by testimony, on the part of the plaintiff, the objection was fatal, and the jury were properly instructed on this point.

Judgment on the verdict.